                               UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON




RAFAEL GUERRERO-MURO,                                                  Case No. 2:17-cv-00459-AA

                 Petitioner,                                               OPINION AND ORDER

         V.

SNAKE RIVER CORRECTION,

                 Respondent.


AIKEN, District Judge:

         Petitioner brings this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254,

alleging that his 300-month sentence violated his rights against cruel and unusual punishment

under the Eighth Amendment. Respondent argues that the petition is untimely, and petitioner's

claim is barred by the statute of limitations. I agree and dismiss the petition.

                                         BACKGROUND

         In January 2010, after trial by jury, petitioner was convicted of two counts of Unlawful

Sexual Penetration in the First Degree and six counts of Sexual Abuse in the First Degree. Resp 't

Ex. 101 . Petitioner' s convictions arose from the abuse of two girls who were friends of


Page 1        - OPINION AND ORDER
petitioner's step-daughter. Ex. 102 at 11-16. The trial court imposed a sentence of 300 months'

imprisonment on Count 3, Unlawful Penetration in the First Degree, and imposed concurrent

sentences on the remaining counts. Resp't Ex. 101.

         On appeal, petitioner asserted that the 300-month sentence on Count 3 violated the Eighth

Amendment's prohibition against cruel and unusual punishment. Resp't Ex. 102 at 46-48 . The

Oregon Court of Appeals affirmed without opinion and the Oregon Supreme Court denied

review. Resp 't Exs. 106-107. On August 7, 2013 , the appellate judgment issued, and petitioner' s

conviction became final on November 5, 2013 , when the time for seeking review by the United

States Supreme Court expired. Gonzalez v. Thayer, 565 U.S . 134, 150 (2012).

         On May 30, 2014, petitioner signed a state court petition for post-conviction relief (PCR)

and alleged several claims of ineffective assistance of counsel. Resp 't Ex. 108. Petitioner' s

appointed PCR counsel subsequently moved to voluntarily dismiss his PCR petition, and the

judgment of dismissal was entered on October 14, 2015. Resp't Exs. 109-11.

         On October 16, 2015 , petitioner wrote his PCR counsel and informed her that he had not

given consent to dismiss his PCR petition. Pet'r Ex. 1 (ECF No. 34-1). On November 2, 2015,

PCR counsel unsuccessfully attempted to speak with petitioner over the telephone, and on

November 23 , 2015 , she wrote petitioner a letter and disputed his assertion that he had not

agreed to dismiss his petition. Pet'r Ex. 2. PCR counsel also informed petitioner that she would

mail his complete file as soon as petitioner obtained a "package consent form" and mailing sheet

from his correctional institution. Pet'r Ex. 2. Counsel explained, "Due to the size of the CD-

ROM and the Discovery, you will need a mailing sheet. Once I receive the mailing sheet for the

packages, I will send you the files as legal correspondence in your name." Pet' r Ex. 2.




Page 2     - OPINION AND ORDER
         On December 7, 2015 and February 10, 2016, petitioner again wrote PCR counsel. He

disputed the dismissal of his PCR petition and asked about "the amount of documents that will

be sent and the CD-ROMs." Pet'r Ex. 3-4.

         On March 23 , 2016, PCR counsel responded to petitioner and recalled their conversations

about the PCR petition and explained her decisions. Counsel indicated that she had not filed an

appeal because the PCR petition was voluntarily dismissed, and she reiterated her request for a

packaging slip to mail petitioner's 2,600-page file. Pet'r Ex. 6.

         On April 19, 2016, petitioner submitted a package authorization form, which was mailed

to PCR counsel on April 29, 2016. On May 24, 2016, petitioner received his file from PCR

counsel. Resp 't Ex. 121.

         On June 12, 2016, petitioner moved to allow an untimely appeal of the dismissal of his

PCR petition. Resp' t Ex. 112. The motion was denied by the Oregon Appellate Commissioner.

Resp 't Ex. 113 . Petitioner sought reconsideration, and the Oregon Court of Appeals denied

reconsideration and the Oregon Supreme Court denied review. Resp't Ex. 114-19. On January

18, 201 7, the appellate judgment issued.

         On March 13, 2017, petitioner signed his federal petition for writ of habeas corpus.

                                            DISCUSSION

         Respondent argues that the federal petition is untimely and barred from review by the

relevant one-year statute of limitations. See 28 U.S.C. § 2244(d)(l)(A) (a petitioner must file a

federal habeas petition within one year after the relevant conviction becomes final).

         The statute of limitations in this case began to run on November 5, 2013 , the day final

appellate judgment was entered on petitioner' s direct appeal. The limitations period ran for 206

days until May 30, 2014, when petitioner signed his first state PCR petition. Id.§ 2244( d)(2) (the


Page 3     - OPINION AND ORDER
limitations period is tolled during the time in which a "properly filed" application for state post-

conviction relief is "pending"). After petitioner' s PCR petition was dismissed on October 14,

2015, the limitations period ran for at least 486 days, from November 13, 2015 (when the time

for filing a PCR appeal expired) until March 13, 2017, when petitioner signed his federal habeas

petition. In total, 692 days elapsed, well beyond the one-year statute of limitations.

         Petitioner does not dispute the untimeliness of his petition but argues that equitable

tolling applies. Petitioner is entitled to equitable tolling "only if extraordinary circumstances

beyond" petitioner' s control made "it impossible to file a petition on time." Miles v. Prunty, 187

F.3d 1104, 1107 (9th Cir. 1999) (citation omitted); see also Holland v. Florida, 560 U.S. 631 ,

649 (2010) (holding that § 2244 is subject to equitable tolling). Specifically, petitioner must

show "' (1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way' and prevented timely filing." Holland, 560 U.S. at 649 (quoting

Pace v. DiGuglielmo , 544 U.S. 408, 418 (2005)). A petitioner who fails to file a timely petition

due to his own lack of diligence is not entitled to equitable tolling. Id. Consequently, equitable

tolling is "unavailable in most cases," as the threshold for its application is "very high, lest the

exceptions swallow the rule." Miranda v. Castro , 292 F.3d 1063, 1066 (9th Cir. 2002) (citations

omitted).

         Petitioner argues that his PCR trial counsel failed to provide his file in a timely manner,

constituting the "extraordinary circumstances" that caused the untimeliness of his federal

petition. However, petitioner does not explain why his complete file was necessary to seek

federal habeas relief, particularly when he had-previously raised his federal issue on direct appeal

and was able to file a prose PCR petition. Moreover, in November 2015, PCR counsel indicated

that petitioner' s file was ready for mailing and directed petitioner to obtain the requisite mailing


Page 4      - OPINION AND ORDER
forms; petitioner did not obtain the required authorization until April 2016. Even then, petitioner

chose to pursue an untimely appeal in state court rather than protectively file a federal petition.

         Accordingly, petitioner fails to establish that extraordinary circumstances prevented him

from filing his habeas petition within the statute of limitations.

                                          CONCLUSION

         The Petition for Writ of Habeas Corpus (ECF No. 2) is DENIED as untimely and this

case is DISMISSED with prejudice. A Certificate of Appealability is denied on the basis that

petitioner has not made a substantial showing of the denial of a constitutional right pursuant to

28 U.S.C. § 2253(c)(2).

         DATED this   4--i},,y of April, 2019.
                                          a¼{ a1u,a-J
                                            Ann Aiken
                                    United States District Judge




Page 5     - OPINION AND ORDER
